Citation Nr: 0508311	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bursitis of the right 
hip, claimed as secondary to service-connected left 
foot/ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970, and from April 1980 to March 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for right hip bursitis, claimed as secondary to 
service-connected disability of osseous calcaneal navicular 
bar with secondary degenerative joint disease of the left 
foot and ankle (hereinafter, "left foot/ankle disability").  
Appeal to the Board was perfected only as to this issue.  
Following completion of the Board's September 2003 remand 
order, the claim is again before the Board for appellate 
review.  

In January 2003, the veteran personally testified before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
at the VA's San Antonio, Texas office.  The hearing 
transcript is of record.  


FINDING OF FACT

Bursitis of the right hip is not etiologically related to the 
service-connected left foot/ankle disability. 


CONCLUSION OF LAW

Bursitis of the right hip is not proximately due to, or a 
consequence of, 
service-connected left foot/ankle disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Right Hip Bursitis

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of, or has been 
aggravated by, a service- connected disease or injury.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection is in effect for osseous calcaneal 
navicular bar with secondary degenerative joint disease of 
the left foot and left ankle.  A 10 percent rating has been 
in effect therefor since June 29, 1999; a 20 percent rating 
has been in effect since August 30, 2000.  Service connection 
also is in effect for bilateral pes planus, with a 
noncompensable rating effective June 29, 1999.  In this 
claim, the veteran specifically focuses her claim of 
entitlement to service connection for right hip bursitis on 
secondary service connection - that is, her position is that 
bursitis is caused by the service-connected left foot/ankle 
disability.  

There are two medical records relevant to the issue of 
whether there could be a cause-effect relationship between 
service-connected left foot/ankle disability and right hip 
bursitis.  

First, a VA outpatient treatment record dated in January 2001 
provides a doctor's statement that the veteran "developed a 
secondary complaint of hip bursitis/sciatica . . . I feel her 
foot pain & problems are aggravating her right hip pain."  
This statement tends to favor the claim.  

Second, a May 2001 VA compensation and pension (C&P) 
orthopedic examination report provides that the veteran has 
trochanteric bursitis, chronic and severe, as well as chronic 
acquired left foot arthritis, for which service connection is 
in effect.  However, the VA examiner explicitly opined, in 
pertinent part: 

[T]he onset of the right hip pain has nothing to 
do with the left foot.  The onset was fairly 
sudden, it started last year and is related to 
an episode of being down on her knees [referring 
to laying tiles at home] and she has developed a 
trochanteric bursitis.  

This opinion clearly and strongly disfavors the claim based 
upon a secondary service connection theory.  

Given the two apparently contradictory pieces of medical 
evidence on secondary causal relationship, the Board 
evaluates the probative value of each and concludes that the 
latter is more persuasive.  The January 2001 VA doctor's 
statement that the veteran's foot pain may have aggravated 
her right hip problem seems to be just that - it apparently 
was his statement as to a preliminary impression, based in 
part, upon the veteran's report that she has developed right 
hip pain.  It does not appear to be an opinion specific to 
the issue of nexus (aggravation).  Indeed, the record 
contains records of subsequent orthopedic care, suggesting 
that the January 2001 statement noted a possibility that she 
has a hip disorder related to either pes planus and/or left 
foot disability, a matter not fully explored at that time.  
This statement was not based upon a specific inquiry as to a 
basis for a secondary causal relationship; nor does it 
provide an explanation as to the bases or rationale for the 
statement.

In contrast, the C&P examiner's opinion involved a full 
clinical evaluation, along with a review of the veteran's 
medical history as documented in the claims folder.  This 
opinion was given in response to a specific inquiry as to a 
nexus between the service-connected left foot/ankle disorder 
and right hip bursitis.  Importantly, the C&P examiner 
explored the veteran's recent history - namely the injury at 
home laying floor tiles - and, in consideration of the whole 
medical history, concluded that the recent incident likely 
triggered bursitis.      
  
In this connection, the Board acknowledges the veteran's 
allegation that the left foot/ankle disability and right hip 
bursitis are related.  Where the required evidence concerns 
an etiological relationship (medical causation), as is the 
case here, the Board requires an opinion of a medical 
professional qualified to so opine through education, 
training, or other specialized knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during 
service or symptomatology over time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, but lay testimony is not competent to prove a 
matter requiring medical expertise, such an opinion as to 
diagnosis or causation.).  As such, the Board must rely upon 
medical evidence of record specifically addressing nexus 
between a service-connected disability and another disability 
for which service connection is sought.  As explained above, 
the Board has considered relevant medical evidence, and finds 
the C&P examiner's opinion more persuasive on this issue.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  

The crux of this case is whether a secondary causal 
relationship is shown.  Indeed, the veteran herself has 
focused upon this theory of recovery; she does not contend, 
nor do the service medical records indicate, that there was 
an in-service hip injury or other relevant incident affecting 
the hip, which could merit a discussion on other relevant 
theories of recovery (such as direct service connection under 
38 C.F.R. § 3.303 (2004)).  See, e.g., notice of 
disagreement; service medical records.  As such, the Board's 
primary focus is on the secondary service connection theory. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  When 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini, the U.S. 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice must inform a claimant of any information and evidence 
not of record (1) needed to substantiate the claim; (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first element, in the December 2001 Statement of the 
Case (SOC), the RO set forth regulations governing secondary 
service connection, and explained what evidence was of record 
to date, and why the claim remains denied.  The April 2002 
letter explained the principles of service connection, not 
limiting the discussion to secondary service connection.  The 
June 2004 Supplemental Statement of the Case (SSOC) again 
explained secondary service connection, and provided an 
update of the status of the claim.  Thus, the April 2002 
letter, SOC, and SSOC collectively put the veteran on notice 
that the claim could be substantiated based upon any theory 
permitted under the regulations if the evidence so warrants; 
that the claim remains unsubstantiated; and that additional, 
favorable evidence is needed to change the RO's 
determination.  

As for the second and third elements, the April 2002 letter 
stated that the RO would assist her in obtaining relevant 
evidence, such as VA or private medical records, if the 
veteran provides sufficient information about these records 
to enable RO to do so.  She was advised similarly in a March 
2004 letter.  The latter correspondence also explained that 
she ultimately is responsible for substantiating her claim.  
In this manner, the veteran was on notice as to what her 
responsibilities are in substantiating the claim, and what VA 
must do to fulfill its duty to assist. 

Thus, the Board finds that VA gave the veteran adequate 
notice of what evidence is needed on a service connection 
claim; the veteran's and VA's respective responsibilities in 
claim development; what evidence had been obtained and 
considered; and why the claim still remains denied.  

As for the fourth element, the June 2004 SSOC set forth the 
text of 38 C.F.R. § 3.159, including the provision that the 
veteran may submit any evidence in her possession pertinent 
to the claim.  The cover letter accompanying the SSOC 
explained that she has an additional 60 days to comment on 
the status of her claim as reflected in the SSOC or provide 
additional information in support of her claim.  No new 
records were submitted; nor did she ask for further 
development assistance.  The only communication from her 
after the issuance of the SSOC was through her 
representative, who filed written argument on her behalf.  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need for further 
substantiation with relevant evidence in her possession.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters, SOC, and SSOC, after the 
issuance of the June 2001 rating decision from which this 
appeal arises.  The law basically requires that a valid VCAA 
notice include the key elements outlined above; it does not 
mandate a single letter that accomplishes the requisite 
notice.  Here, the Board has determined that the key elements 
of a valid VCAA notice have been communicated to the veteran, 
and any technical failure to send a single, complete notice 
to her before June 2001 was, at most, harmless error.  See, 
e.g., 38 C.F.R. § 20.1102 (2004).

VA's duty to assist a claimant in substantiating a claim (see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P examination in 2001.  
The RO obtained the veteran's VA medical records and written 
statements, and associated them with the claims folder.  The 
Board's September 2003 remand directives have been completed.  
(The Board directed that the RO obtain any missing VA medical 
records, which subsequently were associated with the claims 
folder.  It also directed that private treatment records, 
namely those of Drs. Snowden and Smith, be obtained.  Dr. 
Snowden apparently reported previously that he does not have 
any records pertaining to the veteran.  Nonetheless, 
consistent with the remand order, the RO asked the veteran to 
provide information about these doctors sufficient to assist 
her in obtaining the records.  She apparently did not 
respond.)  She also had an opportunity to testify personally.  
Again, the veteran had notice of the status of her claim via 
the June 2004 SSOC, and she opted not to submit more 
information before the case was sent to the Board.  The Board 
finds it reasonable to interpret this action to mean that she 
is satisfied with the development of her claim.  Thus, 
further development is unlikely to add more relevant evidence 
or information.      


ORDER

Service connection for bursitis of the right hip, claimed as 
secondary to service-connected left foot/ankle disability, is 
denied.



	                        
____________________________________________
	JAMES A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


